DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/07/2021 disclaiming the terminal portion of any patent (Patent No. 10, 310,591) granted has been approved.

Allowable Subject Matter
Claims 1-17 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “ program instructions to generate, based on the amount of power available across the plurality of user devices for the desired usage rules, usage rules that allocate the usage of the plurality of the user devices by each user in the group of users; and program instructions to output to the plurality of user devices, the usage rules to cause the plurality of user devices to limit the usage of the plurality of user devices by each user in the group of users based on the allocation,” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-10 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –“ determine, based on the power consumption information, whether the amount of power that the user has consumed across a plurality of user devices is less than the power consumption limit; block access to the user device when the amount of power that the user has consumed across a plurality of user devices is greater than the power consumption limit; and permit access to the user device when the amount of power that the user has consumed across a plurality of user devices is less than the power consumption limit.” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 11-14 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –“generating, via the computer device, based on the desired usage plan, usage rules that limit the usage of the plurality of user devices by each user in the group of users; and outputting, via the computer device, to the plurality of user devices, the usage rules to cause the plurality of user devices to limit the usage of the plurality of user devices by each user in the group of users.” - Which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 15-17 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186